Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is in response to applicant's Arguments/Remarks filed 02/08/2021. Claims 1, 3-13 and 15-20 are pending; and claims 2 and 14 are cancelled.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2021 has been entered.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 01/16/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1, 3-13 and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 3-9, 11-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (U.S. Patent Pub. No. US 2007/0104215 A1) in view of Chen et al (U.S. Patent Pub. No. US 2017/0273002 A1).
Regarding claim 1,  Wang et al discloses a device (figure 3, a network device 110, 120, 130) for configuring a multi-hop network (paragraphs  0035 and 0046-0047), the device comprising a controller (i.e., MAC module) configured to set a second network (figure 3, a piconet networks 104, 106, and 108; paragraph 0043) comprising some terminals of a first network ( figure 3, a mesh network 102 between nodes 110, 120, and 130; paragraph  0042), the first network and the second network being the multi-hop network (paragraphs 0044 and 0047). Although Wang et al does not explicitly disclose the first network being built using a first communication interface characterized by low power, and the second network being built using a second communication interface having a longer transmission distance than in the first network and wherein the controller sets a route sequence for the first network and turns on the second communication interface according to the route sequence for the first network, Wang et al states “a multi-hop path can be formed using WiFi links, UWB links, WiMAX links, or any combination of these and other communication links.” (Paragraph 0047). Wing et al also states discloses “… admission control process … determining the sequence of nodes in the path (e.g., performed by the routing module 272” (paragraph 0089).Wing et al discloses “the node identifies a wireless communication network… the node designates a communication channel for communicating with the identified network.”(Paragraph 0102). Since Wang et al teaches a multi-hop path can be formed using WiFi links… and other communication links, Since Wang et al teaches control 
Wang et al does not explicitly disclose wherein the route sequence for the first network is set to have a tree topology in which a plurality of nodes in the first network are oriented toward a single root node, wherein the route sequence is set by i) the root node generating a Destination oriented directed acyclic graph Information Object (DIO) control message and broadcasting the DIO control message to an advertising channel, ii) a neighboring node of the root node adding an address of a parent node to a parent address table and creating an upstream link when the neighboring node which does not belong to another network receives the DIO control message from the root node, iii) the neighboring node sending a Destination Advertisement Object (DAO) control message including information about the neighboring node to the root node, and iv) the 2 root node adding the neighboring node to a child address table and creating a downstream link to the neighboring node, and wherein the DIO control message includes rank information indicating a distance between the root node and a DIO transmitting node, and the parent node refers to a node that comes next to the neighboring node in a route to a 
Chen et al discloses a route sequence for network is set to have a tree topology in which a plurality of nodes in the first network are oriented toward a single root node (figure 7, Backbone router 1 and LLN devices), wherein the route sequence is set by i) the root node generating a Destination oriented directed acyclic graph Information Object (DIO) control message and broadcasting the DIO control message to an advertising channel (paragraphs 0072-0073, “the root BR initiates the DODAG formation by periodically broadcasting DODAG Information Object (DIO) messages” ii) a neighboring node of the root node adding an address of a parent node to a parent address table and creating an upstream link when the neighboring node which does not belong to another network receives the DIO control message from the root node (paragraphs 0073-0074, “… LLN device joins the DODAG by choosing the neighbor that has the smallest rank as its parent”), iii) the neighboring node sending a Destination Advertisement Object (DAO) control message including information about the neighboring node to the root node (figure 8, paragraphs 0074 and 0084, ”… LLN device broadcasts a Destination Advertisement Object (DAO) message”), and iv) the 2 root node adding the neighboring node to a child address table and creating a downstream link to the neighboring node (paragraphs 0074-0075), and wherein the DIO control message includes rank information indicating a distance between the root node and a DIO transmitting node (paragraph 0073) , and the parent node refers to a node that comes next to the neighboring node in a route to a destination during upstream traffic 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate a route sequence in a multi-hop network system of Chen et al in to the first network of Wang et al in order to allow the source LLN device to reserve resources along the shortest track as taught by Chen et al (paragraph 0037).
Regarding claim 3, Wang et al in view of Chen et al disclose the apparatus of claim 1. Wang et al further discloses wherein the controller controls a device discovery message to be broadcast through the second communication interface when it is its turn based on a route sequence for the first network (paragraphs 0049 and 0052, “...MAC module and its use of beaconing to identify its network topology and neighbor list…. nodes receive beacon signals from the other nodes in the network”), and the controller obtains information on a plurality of adjacent terminals based on a device discovery message received from each of the plurality of adjacent terminals through the second communication interface (paragraphs 0049 and 0109. “…MAC module and its use of beaconing to identify its network topology and neighbor list and can be employed between networks”).

Regarding claim 4, Wang et al in view of Chen et al disclose the apparatus of claim 3. Although Wang et al does not explicitly disclose wherein the device discovery message is a WiFi beacon packet, Wang et al states “… MAC module and its use of beaconing to identify its network topology and neighbor list” (paragraph 0049). Wang et 

Regarding claim 5, Wang et al in view of Chen et al disclose the apparatus of claim 3. Wang et al further discloses wherein the controller selects an adjacent terminal from the plurality of adjacent terminals based on the route sequence for the first network, the adjacent terminal being nearest to a destination (paragraphs 0048, 0051 and 0109).
	
Regarding claim 6, Wang et al in view of Chen et al disclose the apparatus of claim 5. Wang et al further discloses wherein the second network comprises the adjacent terminal nearest to the destination (paragraphs 0048, 0051 and 0109).

Regarding claim 7, Wang et al in view of Chen et al disclose the apparatus of claim 5. Wang et al further discloses wherein the controller controls an adjacent terminal selection confirmation signal to be sent to the adjacent terminal nearest to the destination through the first communication interface (paragraphs 0048, 0051 and 0109).

Regarding claim 8, Wang et al in view of Chen et al disclose the apparatus of claim 7. Wang et al further discloses wherein the controller turns off the second communication interface when the device is not a source and does not receive the adjacent terminal selection confirmation signal within a certain time (paragraph 0079, “…routing can be turned off as needed.”)

Regarding claim 9, Wang et al in view of Chen et al disclose the apparatus of claim 1. Wang et al further discloses wherein the controller controls a control message to be broadcast when it is its turn based on a route sequence for the second network, the control message being for prohibiting channel occupation of terminals which do not participate in the second network (paragraph 0079, “…routing can be turned off as needed.”)

Regarding claim 11, Wang et al in view of Chen et al disclose the apparatus of claim 1. Although Wang et al does not explicitly disclose wherein the first communication interface is a Bluetooth interface, Wang et al states “a multi-hop path can be formed using WiFi links, and other communication links.” (Paragraph 0047). Since Wang et al teaches a multi-hop path can be formed using WiFi links… and other communication links, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the first communication interface is a Bluetooth interface in order to provide a dynamic wireless communication network as taught by Wang et al (paragraph 0042).

Regarding claim 12, Wang et al in view of Chen et al disclose the apparatus of claim 1. Although Wang et al does not explicitly  disclose wherein the second communication interface is a WiFi interface, Wang et al states “a multi-hop path can be formed using WiFi links,” (Paragraph 0047). Since Wang et al teaches a multi-hop path can be formed using WiFi links, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the second communication interface is a WiFi interface in order to provide a dynamic wireless communication network as taught by Wang et al (paragraph 0042).

Regarding claim 13, claim 13 is similar in scope to the claim 1 except in “method” form and thus the rejection to claim 1 hereinabove is also applicable to claim 13.

Regarding claim 15 and as applied to the claim 13 above, claim 15 is similar in scope to the claim 3 except in “method” form and thus the rejection to claim 2 hereinabove is also applicable to claim 15.

Regarding claim 16 and as applied to the claim 15 above, claim 16 is similar in scope to the claim 4 except in “method” form and thus the rejection to claim 4 hereinabove is also applicable to claim 16.



Regarding claim 18 and as applied to the claim 17 above, claim 18 is similar in scope to the claim 6 except in “method” form and thus the rejection to claim 6 hereinabove is also applicable to claim 18.

Regarding claim 19 and as applied to the claim 17 above, claim 19 is similar in scope to the claim 7 except in “method” form and thus the rejection to claim 7 hereinabove is also applicable to claim 19.

Regarding claim 20 and as applied to the claim 13 above, Wang et al further discloses a non-transitory computer-readable recording medium having recorded thereon a program for executing (paragraphs 0043, 0095, 00109, 0125 and 1032).

6.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (U.S. Patent Pub. No. US 2007/0104215 A1) in view of Chen et al (U.S. Patent Pub. No. US 2017/0273002 A1) further in view of VIG et al (U.S. Patent Pub. No. US 2017/0347373 A1).
Regarding claim 10, Wang et al in view of Chen et al disclose the apparatus of claim 9. Wang et al does not explicitly disclose wherein the control message is at least 
VIG et al discloses wherein the control message is at least one of a WiFi clear to send (CTS) control packet, a WiFi null data packet, and a Bluetooth control packet (paragraphs 0030-0031).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of VIG et al in to the communication device of Wang et al in view of Chen et al in order to avoid an interference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189.  The examiner can normally be reached on 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649